DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 10/25/2021 have been received and entered into the case record.
Claims 1-20 are pending in the application.
Claims 19 and 20 are newly added.
Claims 1-6 are amended.
Claims 7-18 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-6, 19 and 20 are examined on the merits.


Claim Interpretation
	As the specification does not define “factor of 40” or “factor of 30”, Claims 1 and 4 are interpreted as having a 40-fold or 30-fold increase, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 19 is indefinite as the term "leukapheresis sample" in line 1 lacks antecedent basis rendering the metes and bounds of the recited claim unclear to one skilled in the art.  Claim 1, on which claim 19 depends, does not recite the term “leukapheresis sample” and only recites an “apheresis sample.” Thus there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 recites the limitation “leukapheresis sample”. Therefore, amending claim 19 to depend on claim 4 will obviate this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US Patent No. 9,187,727; IDS Patent Reference No. 10 filed 11/04/2019) in view of Hippen et al. (2011. Sci Transl Med 3(83): 1-9), Young et al. (US20140051165; IDS Patent Reference No. 5 filed 11/04/2015), Alcorn et al. (1999. Cytotherapy 1(1): 31–40),Sattui et al. (2012. Cytometry Part B (Clinical Cytometry) 82B:54–58), and Cabezudo (2000. TRANSFUSION 40:1223-1227).
Regarding claims 1, 4, 5 and 19, Godfrey et al. discloses a method for selecting and expanding a population of CD4+/CD25+ T -regulatory cells from human cord blood as T-regulatory cells as CD4+CD25+ T-regulatory cells appear to be central control elements of immunoregulation, and understanding their biology is important to efforts aimed at therapeutically manipulating immune responses (Col. 1, lines 44-47; Col. 3, lines 44-45, 59-61; Col. 4, lines 50-51). Said method comprises 
However, Godfrey et al. does not teach a frozen non-mobilized apheresis/leukapheresis sample received from an individual (step a).  
Hippin et al. teaches restimulated cryopreserved donor CD4+CD25+ regulatory T-cells (nTregs) obtained from non-mobilized leukapheresis expanded ex vivo for the purpose of treating Graft-versus-host disease (GVHD) and auto-immunity by providing an off-the-shelf, cost effective and proven cellular therapy (Abstract). Fresh and cryopreserved nTregs each were capable of suppressing lethality in a xenogenic model of GVHD (p. 2). Furthermore Hippen et al. teaches that their freeze/thaw conditions allow expanded nTregs from apheresis samples to maintain phenotype and suppressive function post cryopreservation and nTreg master cell banks would be an effective treatment for multiple diseases because nTregs suppress third-party responses, are able to maintain suppressive function after freeze/thaw, and ameliorate disease without long-term persistence (p. 6-7, 8). 
It would have been obvious to one of ordinary skill in the art to utilize a  non-mobilized leukopheresis sample as taught by Hippin et al. in the method of selecting and expanding T-reg cells as taught by Godfrey et al. with a reasonable expectation of success. As shown by Hippen et al. fresh non-mobilized apheresis/leukapheresis samples can be utilized in culture and selection methods for CD4+CD25+ T-regs and therefore  it is a known source for purpose of selection and expansion as well as treating GVHD lethality (Hippen et al., Abstract). Although the leukopheresis sample is not frozen and 
However, Godfrey et al. and Hippen et al. do not teach suspending or washing the thawed apheresis sample in a buffer comprising Human Serum Albumin (HSA), Magnesium Chloride (MgCl2) and Dornase Alfa (step b).
Young et al. teaches methods of thawing cryopreserved cord blood for the purpose of treatment wherein DNAses such as PULMOZYME (i.e. Dornase Alfa), MgCl2, and HSA in buffers are added to the thawing cord blood to form a suspension (para. 0003, 0024, 0027, 0055, Example I part II). Young et al. teaches that the DNAse is utilized for the purpose of preventing the increase of viscosity of the collected cord blood cells and hinders further handling of the cord blood cells for clinical uses due to the lysing of RBCs which can occur during cryopreservation and thawing (para. 0024).
It would have been obvious to one of ordinary skill in the art to thaw the apheresis sample utilized in the method made obvious by Godfrey et al. and Hippen et al. in a buffer of DNAses such as Dornase Alfa, MgCl2 and HSA as taught by Young et al. with a reasonable expectation of success. An artisan would be motivated to utilize a buffer containing a DNAse in order to prevent the increase of viscosity of the collected cord blood cells which hinders further handling of the cord blood cells for clinical uses due to the lysing of RBCs which can occur during cryopreservation and thawing (Young et al.; para. 0024). An artisan would be motivated to utilize MgCl2 in conjunction with the DNAse as DNase is an enzyme which requires the presence of magnesium ions to function effectively (Alcorn et al.; p. 33). Additionally, an artisan would be motivated to utilize HSA as it is capable of maintaining pH stability longterm (Young et al.; para 0027). Regarding the wherein clause of claim 5 which recites utilizing the buffer comprising Dornase Alfa, MgCl2 and HSA in steps c) through g),  it would be obvious to utilize the buffer at  as it is highly effective at degrading free DNA, thus reducing interference in the release of cells from the antibody-bead complex (Young et al.; para 0027; Alcorn et al. p. 38). 
Additionally, regarding the limitation of the cells isolated from the frozen apheresis/leukopheresis sample having an equivalent immunosuppressant effect as the fresh cells, Sattui et al. teaches the effects of cryopreservation on regulatory T cells (Tregs) from peripheral blood mononuclear cells wherein the Tregs are CD4+CD25+ cells which are FoxP3+ or CD127lo-neg (Abstract, Fig 1). The method disclosed took fresh blood samples from healthy volunteers and HIV infected patients via heparinized tubes and then separated via flow cytometry for the desired cell markers or cryopreserved via liquid nitrogen (p. 55). Sattui et al. found that regarding CD4+ cells, there was no significant difference between the fresh and frozen samples as the percentages obtained from the samples were 42.6% and 42.3% (i.e less than 3% CD4+ cells) (p. 56). Furthermore, Sattui et al. teaches that CD4+CD25+ cells demonstrated a decrease of 3.13% to 1.26% in fresh vs. frozen and thawed cells (i.e. less than 5% CD25+ cells) (Fig 1). 
It would have been obvious to one of ordinary skill in the art to obtain CD4+ cells and CD25+ cells at percentages less than 3% and 5% respectively as taught by Sattui et al. utilizing the method of Godfrey et al. with a reasonable expectation of success. Cryopreservation allows the recollection of a large number of samples and their subsequent analysis in specialized laboratories at distant sites as opposed to fresh samples as well as enables the optimization of resources and reduces interobserver variability (Sattui et al. p. 55). Therefore, one would be motivated to have viabilities and phenotypes which are as close to the fresh population as possible when cryopreserving cells (i.e. a low percentage of change between fresh and frozen cells) as Tregs characterized by CD4+CD25+ are known to function in the prevention of autoimmune diseases, control of chronic inflammatory diseases, maintaining immunity, and limiting antitumor immunity (Sattui et al., p. 54). 

Regarding claim 20, Godfrey et al. teaches measuring the immunosuppressant function of the isolated T-regs in a mixed lymphocyte reaction (i.e. standard mixed lymphocyte assay) (Col 4, lines 32-35).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (supra) in view of Hippen et al. (supra), Young et al. (supra), Alcorn et al. (supra), Sattui et al. (supra), and Cabezudo (supra) as applied to claims 1-5, 19 and 20 above, and in further view of Jhunjhunwala et al. (2012. Journal of Controlled Release 159(1): 78-84) and Strauss et al. (2007. The Journal of Immunology, 178: 320–329)
The teachings of Godfrey et al., Hippen et al., Young et al., Alcorn et al., Sattui et al. and Cabezudo make obvious a method of culturing and expanding T regulatory cells (i.e. CD25+ cells) in growth media that comprises IL-2, in the presence of beads (i.e. a surface) comprising anti-CD3+ antibodies and anti-CD28+ antibodies (Col. 3 lines 1-4, Col. 4, lines 7-10; Col 5, lines 56-57; Col. 13, lines 45-48; Col. 18, lines 46-50). Godfrey et al. further teaches that said media comprising IL-2 and the presence of beads can be replaced (i.e. additional media) at any time during the culture, preferably every 3 or 4 days (Col. 13, lines 1-4). Therefore this method would read on the claimed intervals of about 3 days or about 2 days recited throughout the method steps. Futhermore, Dornase Alfa, HSA, and MgCl2 have been utilized in the method.
Godfrey et al., Hippen et al., Young et al., Alcorn et al., Sattui et al., and Cabezudodo not teach the addition of TGF-beta nor rapamycin into the growth media. Furthermore, these references do not teach that rapamycin is not added beyond day 9 of culturing.

It would have been obvious to one of ordinary skill in the art to culture CD25+ T cells in the presence of IL-2 and beads which have anti-CD3/anti-CD28 antibodies as taught by Godfrey et al., Hippen et al., Young et al., Alcorn et al. and Sattui et al. and add TGF-beta and rapamycin to the growth media as taught by Jhunjhunwala et al. with a reasonable expectation of success. An artisan would be motivated to utilize TGF-beta and rapamycin as a continuous presence of Tgf-beta is required for FoxP3 expression in naïve T cells (i.e. a marker of T reg cell expression) and rapamycin is a known factor which favors Treg development (Jhunjhunwala et al.; p. 79, 81-82). An artisan would further be motivated to stop adding rapamycin at a certain point in cell culture (i.e. less than the 9th day of culture) as after 1 week of expansion, the proliferation numbers of both cultures which contain and do not contain rapamycin have similar cell counts from the resulting expansion as the cells have become resistant to rapamycin as the remaining cells should be T regulatory cells and CD25- cell proliferation was blocked (Strauss et al.; Fig 2., p. 323-324). Any repetitive steps (i.e. vi and vii) would be obvious to one of ordinary skill in the art to further expand the cell culture.
Therefore the invention would have been obvious to one of ordinary skill in the art. 


Response to Arguments
Applicant’s arguments filed 10/25/2021 with respect to the claim objections have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
10/25/2021 regarding the 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that Claim 1 has been amended to contain new limitations not previously described, particularly that none of the cited references disclose/ suggest obtaining an expanded population of CD4+/CD25+ T-reg cells from a frozen apheresis sample that has an immunosuppressant effect equivalent to that of a fresh sample. Applicant states that the invention has achieved this result and references paragraph 0106. Applicant further states that freezing and thawing cells reduce the viability and that references both before and after the time of the effective filing date show that freezing reduces the expression of surface markers which adversely effects the immunosuppressive potential due to apoptotic effects associated with cryopreservation.
In light of the amendments made as well as reconsideration of the references, the previous claim rejections have been withdrawn and a new rejection has been made to address the new limitations as well as the frozen apheresis limitation not previously addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632